Citation Nr: 1032348	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  05-24 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability with mild degenerative arthritis, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for right knee 
retropatellar arthralgia with ligament laxity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee 
retropatellar arthralgia with ligament instability, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1980 to July 1984. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In an October 2008 decision, the Board denied increased ratings 
for the Veteran's right knee disabilities (right knee disorder 
with mild degenerative arthritis and right knee retropatellar 
arthralgia with ligament laxity) and remanded his claim for an 
increased rating for a left knee disability (left knee 
retropatellar arthralgia with ligament instability).  

The Veteran appealed the Board's denial of his right knee claims 
to the United States Court of Appeals for Veterans Claims 
(Court).  By Order dated August 2009, the Court granted a Joint 
Motion for Partial Remand vacating the portion of the Board 
decision that denied the right knee claims and remanding those 
claims for compliance with the terms of the joint motion.  

The Court's August 2009 Order also remanded to the Board the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU).  This issue had not been previously adjudicated by the 
Board.  Nevertheless, the Court recently held that a request for 
a TDIU, whether expressly raised by Veteran or reasonably raised 
by the record, is not a separate "claim" for benefits, but 
rather, can be part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue of whether a 
TDIU is warranted as a result of that disability.  Id. 

In the instant case, evidence of unemployability was submitted 
while the Veteran was appealing the ratings assigned for his 
service-connected right knee disabilities.  Accordingly, the 
Board finds that, in compliance with the August 2009 Order, an 
implicit TDIU claim was part of the Veteran's pending right knee 
disability claims.  Significantly, however, the record reflects 
that, following the issuance of the August 2009 Order, the RO 
granted a TDIU rating, effective February 1, 2009.  The Veteran 
was notified of that decision in a letter dated March 2, 2010.  
To the Board's knowledge, the Veteran has not disagreed with the 
RO's decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim is granted during the pendency of 
the appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of 'downstream' issues 
such the effective date).  Therefore, the Board finds that the 
TDIU claim has been resolved and is no longer in appellate 
status.  

As a final introductory matter, the Board observes that, pursuant 
to its October 2008 remand, the RO issued a February 2010 
supplemental statement of the case assigning an increased rating 
of 30 percent for the Veteran's left knee disability, effective 
June 1, 2008.  However, as that award did not constitute a 
complete grant of the benefits sought, the Board finds that the 
Veteran's left knee disability claim remains on appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Indeed, the RO acknowledged this 
fact in a March 2010 VA Form 8, Certification of Appeal, which 
specifically noted that the issue of a higher rating for a left 
knee disability was being recertified to the Board.  Where the RO 
takes such actions, the Board has jurisdiction to decide the 
appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its October 2008 decision, the Board determined that the 
Veteran's right knee disabilities did not warrant ratings in 
excess of 10 percent under Diagnostic Codes 5257 (recurrent 
subluxation or lateral instability) and 5010-5260 (traumatic 
arthritis and limitation of flexion) of the VA Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DCs 5010-5260, 5257 (2009).  The Board also found that the 
Veteran's right knee claims did not present such an exceptional 
or unusual disability picture as to warrant referral for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321 
(b)(1).  However, as noted by the parties to the joint motion, 
the record reflects that the Veteran is currently unemployed and 
receiving Social Security Administration disability benefits due, 
in part, to his bilateral knee disabilities.  Consequently, the 
parties agreed that it was necessary for the Board, on remand, to 
consider this evidence of unemployability in determining whether 
referral for extraschedular consideration was warranted.

The joint motion focused on the Veteran's service-connected right 
knee disabilities and did not address whether referral for 
extraschedular consideration was also warranted with respect to 
his left knee disability, currently rated as 30 percent disabling 
under DC 5257.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.71a, DC 5257 (2009).  Nevertheless, as the 
Veteran's claim for an increased rating for a left knee 
disability has now been recertified to the Board and the record 
reflects that this particular disability is also a factor in his 
inability to work, the Board finds it necessary to consider 
whether referral for extraschedular consideration is warranted 
with respect to both his right and left knee disabilities. 

The Board observes that VA may consider an extraschedular rating 
in cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a disability.  
38 C.F.R. § 3.321(b)(1) (2009).  Extraschedular ratings under 
38 C.F.R. § 3.3.21(b)(1) are limited to cases in which it is 
impractical to apply the regular standards of the rating schedule 
because there is an exceptional or unusual disability picture, 
with such related factors as frequent hospitalizations or marked 
interference with employment.  

Significantly, the Board does not have the authority to assign, 
in the first instance, higher ratings on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1).  On the contrary, when an 
extraschedular rating may be warranted, the Board must refer the 
case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 
377 (1996).  

The United States Court of Appeals for Veterans Claims (Court) 
has set forth a three-step test for determining whether to refer 
a case for consideration of an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111 (2009).  First, the VA adjudicating body 
must decide whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the 
adjudicators must determine whether the claimant's disability 
picture exhibits other related factors such as those provided by 
the regulation as 'governing norms.'  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability picture 
and that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  The 
rating board will include a full statement as to the Veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment and all other factors having a bearing 
on the issue.  38 C.F.R. § 4.16(b) (2009).

As noted in the introduction, the Veteran was recently awarded a 
TDIU rating.  However, this does not preclude the need for 
extraschedular consideration.  See Kellar v. Brown, 6 Vet. App. 
157, 162 (1994) (holding that because extraschedular rating and 
TDIU ratings are measured differently, those claims are not 
inextricably intertwined).  Indeed, even when a TDIU rating is 
granted, a Veteran is still entitled to adjudication of claims 
for schedular or extraschedular ratings for individual 
disabilities.  See Colayong v. West, 12 Vet. App. 524, 537 
(1999).

After careful consideration of the evidence of record, the Board 
finds that additional development is necessary to determine the 
current severity of the Veteran's service-connected right and 
left knee disabilities and, in turn, whether referral for 
extraschedular consideration is warranted.  

The Veteran was last afforded a VA examination with respect to 
his right knee disabilities in December 2007.  However, since 
that time, he has required additional outpatient treatment for 
those disabilities and has also undergone anterior cruciate 
ligament (ACL) repair of the right knee.  

The Board recognizes that the Veteran was more recently afforded 
a VA examination with respect to his left knee disability.  
However, in the course of that VA examination, which took place 
in November 2009, it was expressly noted that private medical 
records from a hospital in Boise, Idaho, were not available for 
review.  Those hospital records reportedly pertained to a August 
2009 operation that was conducted to address a "considerable" 
left knee abnormality. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation of 
the Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  

Here, the December 2007 VA examination that addressed the 
Veteran's right knee disabilities is somewhat stale and the 
record indicates that those service-connected disabilities may 
have worsened since that time.  Moreover, while the November 2009 
VA examination that addressed the Veteran's left knee disability 
is not overly stale, that examination did not include a review of 
all evidence pertaining to his left knee, specifically the 
aforementioned August 2009 private hospitalization records.  See 
38 C.F.R. § 4.1 (2009) (to ensure a thorough examination and 
evaluation, a Veteran's service-connected disability must be 
viewed in relation to its history).  

For the foregoing reasons, the Board finds that, on remand, a new 
VA joints examination is needed to assess the severity of the 
Veteran's service-connected right and left knee disabilities.  
38 C.F.R. § 3.159(c)(2) (2009).  That new VA examination should 
include a review of the Veteran's claims file and past clinical 
history, with particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since his examinations in December 2007 and 
November 2009.  See generally, Martina v. Nicholson, 21 Vet. 
App. 447 (2007).  

A remand is also warranted to obtain outstanding medical records.  
As noted above, the Veteran reportedly underwent left knee 
surgery at a private hospital in Boise in August 2009.  
Additionally, the record shows that he was treated at a VA 
medical facility in Boise for bilateral knee pain and assessed 
with a right ACL deficiency.  He was then referred for a 
consultation for a VA orthopedic specialist at a VA medical 
facility in Seattle.  That consultation, which took place in May 
2009, revealed apparent ACL and posterior lateral corner 
instability in the right knee.  It was recommended that the 
Veteran seek additional treatment from a private sports medicine 
specialist in Boise.  However, no private treatment records dated 
after May 2009 have been obtained.  Nor does the claims file 
indicate that such records have been determined to be 
unavailable.  Because VA is on notice that private treatment 
records may exist and may be helpful to the Veteran's claims, 
those records should be requested on remand. 

Finally, as noted above, the Veteran indicated at the time of his 
November 2009 VA left knee examination that he had undergone 
right knee ACL repair surgery approximately two months earlier, 
i.e., in September 2009.  It is unclear whether that surgery was 
conducted by a private physician or a VA medical provider.  
Nevertheless, as it appears that the Veteran may have received 
additional VA medical treatment pertinent to his knee claims, and 
since those claims are being remanded for development on other 
grounds, the Board finds that any VA medical records dated after 
May 2009 should also be requested on remand.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the 
Veteran from the VA Medical Centers in 
Boise, Idaho, and Seattle, Washington, 
dated since May 2009.  

2.  Ask the Veteran to provide any private 
medical records, not already in the claims 
file, pertaining to recent treatment of his 
service-connected right and left knee 
disabilities, or to provide the identifying 
information and any authorization needed to 
obtain such evidence on his behalf.  These 
records should include (but are not limited 
to) any additional clinical records 
associated with his treatment by a sports 
medicine specialist in Boise, a left knee 
operation performed in August 2009, and a 
right knee ACL repair surgery conducted in 
or around September 2009.  Document any 
attempts to obtain such records.  If any 
pertinent evidence identified by the 
Veteran is unavailable, so inform the 
Veteran and request that he obtain and 
submit it.

3.  After the above development has been 
completed, the Veteran should be referred 
for a VA orthopedic examination to more 
accurately determine the nature and 
severity of his service connected right and 
left knee disabilities.  The claims file 
must be made available to the examiner(s) 
in conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  All indicated 
tests and studies, to include X-rays and 
other necessary diagnostic procedures, 
should be conducted.  

Specifically, the VA orthopedic examiner 
should address the following:

a.  On the basis of the current 
examination findings and information 
in the claims file, describe in detail 
all symptoms reasonably attributable 
to the Veteran's right and left knee 
disabilities (right knee disorder with 
mild degenerative arthritis, right 
knee retropatellar arthralgia with 
ligament laxity disability, and left 
knee retropatellar arthralgia with 
ligament instability), as well as the 
current severity of those three 
service-connected disabilities.  

b.  Indicate the range of motion of 
the right and left knees expressed in 
degrees, including the specific 
limitation of motion due to pain, and 
state the normal range of motion.  

c.  State whether the Veteran has 
either instability or recurrent 
subluxation of the right and/or left 
knee.  If either recurrent subluxation 
or lateral instability is found, the 
examiner should indicate whether such 
symptoms are best described as slight, 
moderate, or severe.  

d.  Indicate whether the Veteran has 
frequent episodes of locking, pain or 
effusion in the right and/or left knee 
joints.  Complete diagnoses should be 
provided.  

e.  Set forth the extent of any 
functional loss present in the 
Veteran's right and/or left knee due 
to weakened movement, excess 
fatigability, incoordination, or pain 
on use.  In this regard, the examiner 
should also describe the level of pain 
experienced by the Veteran with 
respect to each knee and state whether 
any pain claimed by him is supported 
by adequate pathology and is evidenced 
by his visible behavior.  

f.  Describe the degree of functional 
impairment, if any, caused by the 
service-connected right and/or left 
knee disabilities.  Any additional 
impairment on use, or in connection 
with any flare-up should be described 
in terms of the degree of additional 
range-of-motion loss.  The conclusions 
should reflect review of the claims 
file, and the discussion of pertinent 
evidence.

g.  State whether and, if so, how many 
times during the pendency of this 
appeal (April 2004 to the present), 
the Veteran has been hospitalized due 
to his service-connected right knee 
disabilities.

h.  State whether and, if so, how many 
times during the pendency of this 
appeal (April 2004 to the present), 
the Veteran has been hospitalized due 
to his service-connected left knee 
disability.

i.  State what impact, if any, the 
Veteran's right knee disabilities have 
on his activities of daily living, 
including his ability to obtain and 
maintain employment.  

j.  State what impact, if any, the 
Veteran's left knee disability has on 
his activities of daily living, 
including his ability to obtain and 
maintain employment.  

4.  After completing the requested 
action, and any additional 
notification and/or development 
necessary, readjudicate the claims for 
increased ratings for right and left 
knee disabilities, to specifically 
include whether referral for 
extraschedular consideration is 
warranted with respect to any of those 
disabilities.  If any benefit remains 
denied, furnish the Veteran an 
appropriate supplemental statement of 
the case containing notice of all 
relevant actions taken on the claims, 
to include a summary of the evidence 
and applicable law and regulations 
pertinent to the issues currently on 
appeal, including VCAA and any other 
legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

